OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (859) 957-1803 Date of fiscal year end: August 31, 2012 Date of reporting period: August 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund Each a series of AlphaMark Investment Trust Annual Report August 31, 2012 ALPHAMARK INVESTMENT TRUST SHAREHOLDERS LETTER September 28, 2012 Dear Shareholder: The AlphaMark Funds’ (the “Funds”) investment philosophy is founded on an appreciation of risk. We attempt to identify for The AlphaMark Funds high quality companies with strong cash flows. This strategy is used to provide the potential for growth while acknowledging the inherent risks of the stock market. The last year has been one of fits and starts for the economy. The economy has been unable to achieve a true recovery because at no point are all areas of the economy working in concert. Since the fall of last year, we have seen the median home price drop through the spring of 2012 and then start an upward trend. This may signal a true stabilization of the housing market, but certainly not a forceful recovery. Every recovery since World War II has relied on a housing recovery as an integral part of that recovery. Consumer confidence was at a low point during October of 2011 and hit a recent high in the spring of this year. The stock market followed suit throughout the spring but lost its momentum towards the middle of summer, only to bounce back as we head into the fourth quarter. The unemployment rate has hovered around 8% for the last 12 months. It will be difficult to see an improvement until there is meaningful job growth. Typically it takes monthly job growth in excess of 250,000 new jobs over a period of 6 to 12 months to create a marked improvement in the unemployment rate. The Fed has pledged to keep interest rates at historically low rates for the next couple of years. They have also announced that they intend to purchase mortgage bonds to help improve mortgage rates even further. Even with all of this new money being added into the system, inflation has still not been a problem. This is the result of the U.S. dollar being so weak. The manufacturing sector has been strong over the last 12 months, mainly because of the weak dollar. A true recovery is going to need to see meaningful job growth, a housing recovery and a confident consumer. Some of the pieces are in place and others are moving in the right direction. The Euro debt crisis will more than likely be a cloud over the economy for the foreseeable future. So it is not time to celebrate yet. However, there are some silver linings in that cloud. We remain disciplined in our approach, never wavering from our core philosophy of seeking out quality companies that have growing cash flows, historical revenue and earnings growth and are currently exhibiting earnings growth momentum. We apply our proprietary valuation techniques to each of the stocks that we own for our Funds, buying only those stocks that represent what we believe to be an excellent value. AlphaMark Large Cap Growth During the year ended August 31, 2012, the net asset value per share of the AlphaMark Large Cap Growth Fund (“AMLCX”) rose from $12.07 (adjusted for current year distributions) to $13.76, a total return of 14.03%. During this time, the S&P 500 Index and the Russell 1000 Growth Index gained 18.00% and 17.37%, respectively. Our discipline is to never 1 let any of our holdings become so large that they present undue risk to the portfolio. In order to achieve this, we consistently trim gains from any of our positions that are doing well. The main contributors of gains in the AMLCX over the last 12 months came from the following sectors: Health Care (Amgen +58%, Biogen Idec +60%, Novo Nordisk +52%), Consumer Discretionary (Ross Stores +90%, Discovery Communications +31%), and Financials (American Express +19%, IntercontinentalExchange +15%). The main contributors of loss in the AMLCX came from the Materials sector (Cliffs Natural Resources -55%, Joy Global -35%). We continue to maintain a diversified strategy across the various sectors of the economy. Historically, we have always sought out high quality companies that have earnings momentum. In our view, these types of companies have not been rewarded by the market over the last 12 months. In addition, earnings momentum is almost nonexistent. There have been slightly more negative earnings adjustments versus the norm over the last 12 months. We believe that the lowered expectations across the market present an opportunity for high quality earnings momentum stocks to outperform over the next couple of years. As of August 31, 2012, AMLCX’s assets were diversified among 33 stock positions. Our five largest areas of investment were: Information Technology (24.7%), Health Care (17.8%), Consumer Discretionary (15.2%), Industrials (15.1%) and Financials (7.4%). Cash equivalents represented 0.6% of the Fund’s net assets. As of August 31, 2012, AMLCX had net assets of $17.1 million. AlphaMark Small Cap Growth During the year ended August 31, 2012, the net asset value per share of the AlphaMark Small Cap Growth Fund (“AMSCX”) grew from $14.05 to $14.31, a total return of 12.02%. During this time, the Russell 2000 Growth Index gained 12.72%. The main contributors of gains in the AMSCX over the last 12 months came from the following sectors: Information Technology (3D Systems +134%, Liquidity Services +61%, Netlogic Microsystems +60%, Wright Express +58%, Medidata Solutions +56%) and Health Care (Questcor Pharmaceuticals +68%). The main contributors of loss in the AMSCX are in the following sectors: Materials (Balchem -37%) and Energy (Mitcham Industries -31%, Berry Petroleum -21%). We continue to maintain a portfolio that is diversified across the various sectors of the economy. As of August 31, 2012, AMSCX’s assets were invested among 27 stock positions. Our four largest areas of investment were: Information Technology (37.2%), Health Care (17.3%), Consumer Discretionary (15.0%) and Industrials (14.2%). Cash equivalents represented 1.5% of the Fund’s net assets. We are confident that as we enter into a period of economic growth with a tilt towards earnings momentum, our investment philosophy and our disciplined approach to picking stocks will add value to the Fund. As of August 31, 2012, AMSCX had net assets of $17.7 million. 2 In conclusion, no investment style will outperform every year. The nature of the market is change and volatility. Because the market has lowered expectations across the board, we believe that high quality companies that have consistently met or beat their earnings expectations will be rewarded over the coming months. We continually review current holdings for any weaknesses and make adjustments when necessary. There are still some headwinds in the economy, yet we are optimistic that high quality companies can still succeed. We look forward to providing you with Funds that will capture the momentum of high quality stocks as the economy recovers. Sincerely, Michael L. Simon President and Chief Investment Officer AlphaMark Advisors, LLC Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information. To obtain a copy of the Funds’ prospectus please call 1-866-420-3350 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Funds are distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 ALPHAMARK LARGE CAP GROWTH FUND PERFORMANCE INFORMATION August 31, 2012 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in the AlphaMark Large Cap Growth Fund versus the S&P 500 Index Average Annual Total Returns (a) (for periods ended August 31, 2012) 1 Year Since Inception* AlphaMark Large Cap Growth Fund 14.03% 11.12% S&P 500 Index 18.00% 12.72% (a) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. * Represents the period from the commencement of operations (October 31, 2008) through August 31, 2012. 4 ALPHAMARK SMALL CAP GROWTH FUND PERFORMANCE INFORMATION August 31, 2012 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in the AlphaMark Small Cap Growth Fund versus the Russell 2000 Growth Index Average Annual Total Returns (a) (for periods ended August 31, 2012) 1 Year Since Inception* AlphaMark Small Cap Growth Fund 12.02% 13.57% Russell 2000 Growth Index 12.72% 15.37% (a) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. * Represents the period from the commencement of operations (October 31, 2008) through August 31, 2012. 5 ALPHAMARK LARGE CAP GROWTH FUND PORTFOLIO INFORMATION August 31, 2012 (Unaudited) Sector Diversification (% of Net Assets) Top Ten Equity Holdings Company % of Net Assets Novo Nordisk A/S - ADR 3.9% American Express Co. 3.7% IntercontinentalExchange, Inc. 3.7% Regeneron Pharmaceuticals, Inc. 3.6% Amgen, Inc. 3.6% Tenaris S.A. - ADR 3.5% Southwest Airlines Co. 3.5% Flowserve Corp. 3.5% Biogen Idec, Inc. 3.4% Apple, Inc. 3.3% 6 ALPHAMARK SMALL CAP GROWTH FUND PORTFOLIO INFORMATION August 31, 2012 (Unaudited) Sector Diversification (% of Net Assets) Top Ten Equity Holdings Security Description % of Net Assets Credit Acceptance Corp. 4.1% PVH Corp. 4.0% Genesco, Inc. 4.0% Inter Parfums, Inc. 3.9% Ultratech, Inc. 3.9% Radware Ltd. 3.9% Ensign Group, Inc. (The) 3.9% Monotype Imaging Holdings, Inc. 3.8% Silicon Motion Technology Corp. - ADR 3.8% 3D Systems Corp. 3.8% 7 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS August 31, 2012 COMMON STOCKS — 99.4% Shares Value Consumer Discretionary — 15.2% Auto Components — 3.1% Autoliv, Inc. $ Hotels, Restaurants & Leisure — 6.0% McDonald's Corp. Starwood Hotels & Resorts Worldwide, Inc. Media — 3.1% Discovery Communications, Inc. - Class A * Specialty Retail — 3.0% Ross Stores, Inc. Consumer Staples — 2.8% Personal Products — 2.8% Estée Lauder Cos., Inc. (The) - Class A Energy — 6.6% Energy Equipment & Services — 3.5% Tenaris S.A. - ADR Oil, Gas & Consumable Fuels — 3.1% CNOOC Ltd. - ADR Financials — 7.4% Consumer Finance — 3.7%. American Express Co. Diversified Financial Services — 3.7% IntercontinentalExchange, Inc. * Health Care — 17.8% Biotechnology — 10.6% Amgen, Inc. Biogen Idec, Inc. * Regeneron Pharmaceuticals, Inc. * Pharmaceuticals — 7.2% Novo Nordisk A/S - ADR Perrigo Co. See accompanying notes to financial statements. 8 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 99.4% (Continued) Shares Value Industrials — 15.1% Airlines — 3.5% Southwest Airlines Co. $ Commercial Services & Supplies — 2.6% Waste Management, Inc. Electrical Equipment — 3.3% Rockwell Automation, Inc. Machinery — 5.7% Flowserve Corp. Joy Global, Inc. Information Technology — 24.7% Computers & Peripherals — 6.2% Apple, Inc. EMC Corp. * Electronic Equipment, Instruments & Components — 2.4% Amphenol Corp. - Class A Internet Software & Services — 10.6% Akamai Technologies, Inc. * eBay, Inc. * Google, Inc. - Class A * NetEase, Inc. - ADR * Semiconductors & Semiconductor Equipment — 2.6% Broadcom Corp. - Class A * Software — 2.9% Oracle Corp. Materials — 4.7% Chemicals — 2.7% Eastman Chemical Co. Metals & Mining — 2.0% Cliffs Natural Resources, Inc. See accompanying notes to financial statements. 9 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 99.4% (Continued) Shares Value Telecommunication Services — 5.1% Diversified Telecommunication Services — 5.1% CenturyLink, Inc. $ Verizon Communications, Inc. Total Common Stocks (Cost $12,816,268) $ MONEY MARKET FUNDS — 0.6% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.11% (a) $ Invesco Liquid Assets Portfolio (The) - Institutional Class, 0.17% (a) Total Money Market Funds (Cost $106,555) $ Total Investments at Value — 100.0% (Cost $12,922,823) $ Other Assets in Excess of Liabilities — 0.0% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of August 31, 2012. See accompanying notes to financial statements. 10 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS August 31, 2012 COMMON STOCKS — 98.9% Shares Value Consumer Discretionary — 15.0% Auto Components — 3.4% Cooper Tire & Rubber Co. $ Leisure Equipment & Products — 3.6% Sturm Ruger & Co., Inc. Specialty Retail — 4.0% Genesco, Inc. * Textiles, Apparel & Luxury Goods — 4.0% PVH Corp. Consumer Staples — 7.5% Beverages — 3.6% Viña Concha y Toro S.A. - ADR Personal Products — 3.9% Inter Parfums, Inc. Financials — 7.7% Consumer Finance — 4.1% Credit Acceptance Corp. * Diversified Financial Services — 3.6% MarketAxess Holdings, Inc. Health Care — 17.3% Biotechnology — 3.0% SciClone Pharmaceuticals, Inc. * Health Care Equipment & Supplies — 6.7% Cantel Medical Corp. Cynosure, Inc. - Class A * Health Care Providers & Services — 3.9% Ensign Group, Inc. (The) Pharmaceuticals — 3.7% Questcor Pharmaceuticals, Inc. * See accompanying notes to financial statements. 11 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 98.9% (Continued) Shares Value Industrials — 14.2% Airlines — 3.4% Allegiant Travel Co. * $ Electrical Equipment — 7.3% AZZ, Inc. EnerSys * Trading Companies & Distributors — 3.5% Titan Machinery, Inc. * Information Technology — 37.2% Communications Equipment — 3.9% Radware Ltd. * Computers & Peripherals — 3.8% 3D Systems Corp. * Internet Software & Services — 3.7% Liquidity Services, Inc. * IT Services — 7.5% ExlService Holdings, Inc. * Wright Express Corp. * Semiconductors & Semiconductor Equipment — 14.5% Entropic Communications, Inc. * Silicon Motion Technology Corp. - ADR * Ultratech, Inc. * Veeco Instruments, Inc. * Software — 3.8% Monotype Imaging Holdings, Inc. * Total Common Stocks — (Cost $15,227,702) $ See accompanying notes to financial statements. 12 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 1.5% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.11% (a) $ Invesco Liquid Assets Portfolio (The) - Institutional Class, 0.17% (a) Total Money Market Funds (Cost $264,928) $ Total Investments at Value — 100.4% (Cost $15,492,630) $ Liabilities in Excess of Other Assets — (0.4%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of August 31, 2012. See accompanying notes to financial statements. 13 ALPHAMARK INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES August 31, 2012 AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 1) $ $ Dividends receivable Receivable for investment securities sold — Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased — Payable for capital shares redeemed Accrued advisory fees (Note 3) Payable to administrator (Note 3) Accrued distribution fees (Note 3) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed net realized gains from security transactions Net unrealized appreciation on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share(a) (Note 1) $ $ (a) Redemption price varies based on length of time shares are held. See accompanying notes to financial statements. 14 ALPHAMARK INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Year Ended August 31, 2012 AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund INVESTMENT INCOME Dividend income $ $ Foreign withholding taxes on dividends ) ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 3) Distribution fees (Note 3) Fund accounting fees (Note 3) Administration fees (Note 3) Professional fees Transfer agent fees (Note 3) Insurance expense Registration and filing fees Custody and bank service fees Trustees' fees and expenses Compliance service fees (Note 3) Postage and supplies Printing of shareholder reports Other expenses TOTAL EXPENSES Fee reductions by the Advisor (Note 3) ) ) NET EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments ) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 15 ALPHAMARK LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended August 31, Year Ended August 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gains ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT INCOME $
